Opinión disidente emitida por el
Juez Asociado Señor Hernández Denton,
a la cual se une el Juez Presidente Señor Pons Núñez.
Disentimos por entender que en conformidad con el estado de derecho vigente al momento de suscitarse la controversia en el tribunal de instancia, éste carecía de jurisdicción para considerar el recurso de revisión presentado por el peticionario. Del estudio de los hechos procesales ocurridos en este pleito, confirmaríamos la resolución del ilustrado foro de instancia.
hH
El 26 de junio de 1989 la Comisión de Investigación, Proce-samiento y Apelación (en adelante C.I.PA.) dictó la resolución que origina la controversia procesal ante nos. Ese mismo día se notificó la resolución al peticionario Víctor Pérez Acevedo.
El 13 de julio de 1989 el recurrente solicitó reconsideración a la C.I.PA. La misma fue denegada de plano el 1ro de agosto de 1989. El 14 de agosto de 1989 el peticionario recurrió al foro judicial para cuestionar la resolución emitida por la C.I.PA. El 20 de diciembre de 1989 el Tribunal Superior desestimó la solicitud del recurrente por el fundamento de que había sido radicada con posterioridad al término de treinta (30) días establecido en la See. 4.2 de la Ley de Procedimiento Administrativo Uniforme, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2172), y que por lo tanto carecía de jurisdicción para acogerla. Inconforme con este dictamen, el peticionario acude a este Tribunal mediante el recurso de certiorari y señala que cuando él recurrió al Tribunal Superior existía un conflicto entre las Secs. 3.15 y 4.2 de la Ley de Procedimiento Administrativo Uniforme, 3 L.ER.A. sees. 2165 y 2172, respectivamente.
*835La Sec. 3.15 del estatuto, supra, reglamenta las solicitudes de reconsideración que pueden ser presentadas luego de la resolu-ción final de la agencia y textualmente dispone quer.(1)
See. 2165 — Reconsideración
La parte adversamente afectada por una resolución, u orden parcial o final podrá, dentro del término de treinta (30) días desde la fecha de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los treinta (30) días de haberse presentado dicha moción, deberá considerarla. Si la rechazare de plano, el término para solicitar revisión se considerará como que nunca fue interrum-pido. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución de la agencia resolviendo definitivamente la moción. Si la agencia dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los treinta (30) días de haber sido presentada, se entenderá que la misma ha sido rechazada de plano.
La moción de reconsideración será jurisdiccional para poder solicitar la revisión judicial. (Énfasis suplido.) 3 L.ER.A. see. 2165.
Por otro lado, la See. 4.2 de la Ley Núm. 170, supra, establece los términos bajo los cuales se puede solicitar revisión judicial ante el Tribunal Superior de las decisiones de la agencia. Dicha sección dispone como sigue:
See. 2172. Revisión — Términos para radicar
Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de revisión ante el Tribunal Superior con competencia dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia. La parte notificará la presentación de la solicitud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha *836revisión. La notificación podrá hacerse por correo. 3 L.P.R.A. sec. 2172.
En conformidad con este estatuto, la reconsideración es un requisito jurisdiccional para poder instar recurso de revisión ante el Tribunal Superior. El estatuto también dispone que si la agencia administrativa rechaza de plano la reconsideración, no se consi-derará interrumpido el término para la revisión judicial, el cual será de treinta (30) días contados desde la notificación de la resolución.
Ese término de treinta (SO) días para la revisión judicial en el caso de autos vencía el 26 de julio de 1989. Por disposición de ley, ambos términos, tanto el de reconsideración como el de revisión judicial, comenzaban a correr desde el mismo punto de partida: la notificación de la resolución de la agencia. Según redactado el estatuto, existía la dificultad de que si la reconsideración se rechazaba de plano, o la agencia no la consideraba, no se interrumpía el plazo para instar la revisión judicial. Esta difícil situación suponía que el peticionario no podía descansar en la resolución sobre la reconsideración para presentar el recurso de revisión judicial. Por tal razón, el peticionario venía obligado a presentar el recurso de revisión judicial en tiempo, sin esperar la determinación de la agencia sobre la reconsideración. (2) Así lo hizo constar la agencia administrativa en el caso de autos.
No podemos refrendar la posición del peticionario, acogida por el Tribunal, de que a partir de la resolución que decretó un no ha lugar a la reconsideración es que empiezan a correr los términos para la revisión judicial. Tenemos varias razones para así creerlo. Primero, el contenido de la Sec. 3.15, supra, clara-mente dispone que si se rechaza de plano la reconsideración “el término para solicitar revisión se considerará como que nunca fue interrumpido”. Segundo, el peticionario fue advertido por la *837agencia administrativa sobre las consecuencias jurisdiccionales de su denegación de plano de la reconsideración. Tercero, el peticio-nario tampoco impugnó a tiempo la validez de la Sec. 3.15, supra, y el foro de instancia no tenía jurisdicción para considerar su planteamiento. Cuarto, el término jurisdiccional para solicitar revisión expiró el 26 de julio de 1989. No es hasta el 14 de agosto de 1989, es decir, cuarenta y nueve (49) días después de la notificación de la resolución de la agencia, que el peticionario acudió al tribunal a quo. Para esa fecha el tribunal no tenía jurisdicción para considerar su impugnación y, por ende, este Tribunal tampoco podía acoger su petición.
Ante esas consideraciones y en estricta adjudicación del derecho procesal aplicable a esta controversia, concluimos que actuó correctamente el foro de instancia al declararse sin juris-dicción para considerar el recurso presentado por el peticionario. Aunque compartimos la preocupación sobre los problemas crea-dos por el conflicto entre estas secciones, el Tribunal Superior no tenía jurisdicción para considerar el recurso. En esas circunstan-cias, y al amparo de nuestro ordenamiento constitucional, corres-pondía a la Asamblea Legislativa promulgar las enmiendas co-rrespondientes para eliminar el nudo gordiano creado por la legislación. Precisamente eso fue lo que hizo la Asamblea Legis-lativa en agosto de 1989. Por tales razones, disiento de la opinión mayoritaria.

(1) Las citas se refieren al texto de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2165) como leía antes de las enmiendas aprobadas por la Legislatura en la Ley Núm. 43 de 5 de agosto de 1989 (3 L.P.R.A. secs. 2105(c) — (e), 2128(a), 2133, 2135(a), 2136, 2165, 2169, 2172 y 2177).


(2) Tal y como señala la opinión mayoritaria, el legislador se percató de la difícil situación de la Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. sec. 2165, al aprobar la Ley Núm. 43, supra, que enmienda los términos ambiguos de ésta. Véase Informe de la Comisión de Gobierno de la Cámara de Representantes sobre el B de la C. 232.